UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1755


JOSEPH B. LAMBERT,

                      Plaintiff – Appellant,

          v.

MECKLENBURG COUNTY; DENA DIORIO; CHRIS PEEK,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:15-cv-00577-GCM)


Submitted:   November 17, 2016            Decided:    November 21, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Joseph B. Lambert, Appellant Pro Se. Richard Rainey, WOMBLE
CARLYLE SANDRIDGE & RICE, PLLC, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph    B.    Lambert    appeals    the    district      court’s     order

granting the Defendants’ motion to dismiss and denying Lambert’s

motion to amend his complaint as futile.                  We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the    reasons    stated    by     the   district        court.        Lambert   v.

Mecklenburg Cty., No. 3:15-cv-00577-GCM (W.D.N.C. June 2, 2016).

We    dispense   with    oral    argument    because     the   facts    and   legal

contentions      are   adequately    presented      in   the   materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2